Title: To George Washington from Daniel Brodhead, 4 April 1789
From: Brodhead, Daniel
To: Washington, George

 

Dear General
Philadelphia April 4th 1789.

I most sincerely congratulate you upon your election to the most dignified station in the nation, and I pray God to continue your services to your Country for many years.
As you will soon be involved in a multiplicity of Business, I take the liberty to beg the favor of such Testimonial of my Services in the late army, as you may think me entitled to. I have with reluctance made this application, but as circumstance may render it necessary, trust I shall be excused. With most respectfull Compliments to your Lady I have the Honor to be with the most perfect attachment & respect Dear General your most Obedt Servt

Daniel Brodhead

